305 N.Y. 619 (1953)
In the Matter of the Accounting of Bank of New York and Fifth Avenue Bank, as Trustee of a Trust for Jennie Moses under The Will of Selig Steinhardt, Deceased. Minnie L. Moses et al., Appellants; Bank of New York and Fifth Avenue Bank, as Trustee of a Trust for Jennie Moses under The Will of Selig Steinhardt, Deceased, and as Executor of Jennie Moses, Deceased, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 15, 1953.
Decided March 6, 1953
Joshua Jacobs, Salvatore Viscardi and Merritt T. Viscardi for Minnie L. Moses and another, appellants.
Copal Mintz and Jacob M. Kornfeld for Harold Steinhardt and another, appellants.
George W. Martin for Bank of New York and Fifth Avenue Bank, as trustee, respondent.
Frank P. Grad, Charles Hubert and Naomi Ranson for Carrie Steinhardt, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs to all parties appearing separately and filing separate briefs, payable out of the estate. First, second and fifth questions certified answered in the affirmative. Third and sixth questions certified answered in the negative. Fourth question certified not answered. No opinion.